   Case: 1:19-cv-06719 Document #: 1 Filed: 10/10/19 Page 1 of 5 PageID #:1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS

EUGENE SCALIA, Secretary of               )
Labor, United States Department of Labor, )
                                          )
                        Plaintiff,        )
                                          )
           v.                             )                  Civil action no.: 19-cv-6719
                                          )
J. SALERNO & SON, INC. d/b/a SALERNO’S )
RESTAURANT. an Illinois Corporation, and, )
MARIA SALERNO, individually,              )
                                          )
                         Defendants.      )
                                        COMPLAINT

       Plaintiff, EUGENE SCALIA, Secretary of Labor, United States Department of

Labor, brings this action to enjoin and restrain defendants J. SALERNO & SON, INC.

dlbla SALERNO’S RESTAURANT., an Illinois corporation, and MARIA SALERNO,

individually (collectively, “Defendants”), from violating the provisions of sections 6, 7,

11, and 15 of the Fair Labor Standards Act of 193$, as Amended (29 U.S.C.      § 201 i
qj (hereinafter, “the Act”), pursuant to section 17 of the Act; and to recover unpaid

minimum wage and overtime compensation owing to Defendants’ employees.

                                               I

       Jurisdiction of this action is conferred upon the Court by sections 17 of the Act and

2$ U.S.C.   § 1345.
                                               II

       (A)      J. SALERNO & SON, INC. dibla SALERNO’S (“Salerno’s”), is and, at all

times hereinafter mentioned, was an Illinois corporation with an office and place of business

at 1201 W. Grand Ave., Chicago, IL 60622 in Cook County, within the jurisdiction of this
    Case: 1:19-cv-06719 Document #: 1 Filed: 10/10/19 Page 2 of 5 PageID #:1




Court. Salerno’s is and, at all times hereinafter mentioned, was engaged in operating a

restaurant and in the performance of related types of activities.

        (B)    MARIA SALERNO is and, all times hereinafter, was an owner of Salerno’s.

At all times hereinafter mentioned, MARIA SALERNO is and was engaged in business

within Cook County, acting directly or indirectly in the interest of Salerno’s in relation to its

employees. MARIA SALERNO, an employer within the meaning of 29 U.S.C.                § 203(d),
exercises operational control over the business, supervises employees, determines pay

practices, and has the authority to hire and fire employees of Salerno’s.

                                               III

        Salerno’s, is and, at all times hereinafter mentioned, was engaged in related

activities performed through unified operation or common control for a common business

purpose, and is and, at all times hereinafter mentioned, was an enterprise within the

meaning of section 3(r) of the FLSA.

                                               Iv

       Salerno’s, at alt times hereinafter mentioned, constituted a single enterprise engaged

in commerce or in the production of goods for commerce within the meaning of 29 U.S.C.           §
203(s)(l)(A) in that said enterprise, at all times hereinafter mentioned, had employees

engaged in commerce or in the production of goods for commerce, or employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person and in that said enterprise had an annual gross volume of sales

made or business done of not less than $500,000.




                                              2
    Case: 1:19-cv-06719 Document #: 1 Filed: 10/10/19 Page 3 of 5 PageID #:1




                                              V

       The Defendants repeatedly and willfully violated the provisions of sections 6 and

15(a)(2) of the Act by paying employees wages at a rate of less than $7.25 per hour in

workweeks when said employees were engaged in commerce and in the production of

goods for commerce or were employed in an enterprise engaged in commerce or in the

production of goods for commerce, within the meaning of the Act, as aforesaid for all

hours worked, in that they paid delivery drivers a flat fee of $3.00 or less per delivery,

regardless of hours worked.

                                               VI

       The Defendants repeatedly and willfully violated the provisions of sections 7 and

15(a)(2) of the Act, by employing employees who in workweeks were engaged in commerce

or in the production of goods for commerce, or who were employed in an enterprise engaged

in commerce or in the production of goods for commerce, within the meaning of the Act, as

aforesaid, for workweeks longer than 40 hours without compensating said employees for

their employment in excess of 40 hours per week during such workweeks at rates not less

than one and one-half times the regular rate at which they were employed. The delivery

drivers were paid at rates less than one and one-half times their regular rates for hours

worked in excess of 40 in a workweek. As a result of the defendants’ failure to properly

administer a tip credit pursuant to section 3(m) of the Act and 29 C.F.R. Part 531, the

defendants cannot credit a portion of the amount of tips received by the drivers, if any,

against the minimum wage requirements.




                                              3
    Case: 1:19-cv-06719 Document #: 1 Filed: 10/10/19 Page 4 of 5 PageID #:1




                                            VII

       The Defendants, employers subject to the provisions of the Act, repeatedly and

willfully violated the provisions of sections 11(c) and 15(a)(5) of the Act in that they

failed to make, keep, and preserve adequate and accurate records of delivery driver

employees and the wages, hours and other conditions and practices of employment

maintained by them as prescribed by regulations duly issued pursuant to authority granted

in the Act and found in 29 C.F.R. Part 516, in that records fail to show adequately and

accurately, among other things, the hours worked each workday and the total hours

worked each workweek with respect to employees and the regular rates at which they

were employed.

                                            VIII

       During the period since October 23, 2016, the Defendants have repeatedly and

willfully violated the provisions of the Act as set forth above. A judgment that enjoins and

restrains such violations and includes the restraint of any withholding of payment of unpaid

minimum wage and overtime compensation found by the court to be due to present and

former employees under the Act is expressly authorized by section 17 of the Act.



       WHEREFORE, cause having been shown, plaintiff prays for judgment against

defendants as follows:

       A.      For an Order pursuant to section 17 of the Act, permanently enjoining and

restraining the Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with them from prospectively violating the Act; and




                                              4
    Case: 1:19-cv-06719 Document #: 1 Filed: 10/10/19 Page 5 of 5 PageID #:1




          B.   For an Order:

               1.      pursuant to section 17 of the Act, finding defendants liable for unpaid

minimum wage and overtime compensation due Defendants’ employees listed in the attached

Exhibit A (additional back wages may be owed to certain employees presently unknown to

plaintiff for the period covered by this complaint);

               2.      pursuant to section 17 of the Act, enjoining and restraining the

Defendants, their officers, agents, servants, employees, and those persons in active concert or

participation with defendants, from withholding payment of unpaid minimum wage and

overtime compensation found to be due their employees and pre-judgment interest computed

at the underpayment rate established by the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 6621;
          C.   For an Order awarding plaintiff the costs of this action; and

          D.   For an Order granting such other and further relief as may be necessary and

appropriate.

                                                       KATE S. O’SCANNLAIN
                                                       Solicitor of Labor

                                                       CHRISTINE Z. HERI
                                                       Regional Solicitor



                                                       /s Mark H. Ishu
P.O. ADDRESS:                                          MARK HENRY ISHU
Office of the Solicitor                                Trial Attorney
U.S. Department of Labor
230 S. Dearborn St., Room 844                          Attorneys for EUGENE SCALIA,
Chicago, Illinois 60604                                Secretary of Labor, United States
Telephone no.: 312/353-6972                            Department of Labor, Plaintiff
E-mail: ishu.mark.hdol.gov



                                              5
